                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EVA DEANN HEISCH, #90649,                       )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 19-cv-647-JPG
                                                 )
 JOHN LAKIN,                                     )
 CHRISTOPHER EALES,                              )
 JORDAN GRIFFIN,                                 )
 DR. ARENDELL,                                   )
 DR. LOCHARD,                                    )
 and DR. ARAGONA,                                )
                                                 )
               Defendants.                       )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Eva Heisch, a detainee at Madison County Jail (“Jail”), brings this action for

miscellaneous deprivations of her constitutional rights at the Jail pursuant to 42 U.S.C. § 1983.

(Docs. 1 and 1-1). She seeks declaratory judgment and money damages. (Doc. 1, p. 21). The

Court previously reviewed the Complaint and severed four improperly joined claims (Counts 6, 7,

8, and 11) into two additional cases. The remaining claims (Counts 1, 2, 3, 4, 5, 9, and 10) are

subject to preliminary review pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is

required to screen prisoner complaints to filter out non-meritorious claims. 28 U.S.C. § 1915A(a).

Any portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is immune from

such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of

the pro se complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009).



                                                1
                                         The Complaint

       In the Complaint, Plaintiff alleges that she received inadequate medical care at the Jail from

2016 until 2019. (Doc. 1, pp. 11-20; Doc. 1-1, pp. 1-195). She specifically complains of

inadequate treatment for high blood pressure, a prolapsed urethra, a vaginal mass, other masses,

chest pain, diabetes, and mental health conditions. (Doc. 1, pp. 12-17; 19-20). Plaintiff claims the

Jail’s doctors (Drs. Arendell, Aragona, and Lochard), administrators (Sheriff John Lakin and Jail

Administrator Christopher Eales), and/or staff (Officer Jordan Griffin) ignored, delayed, or denied

her requests for treatment. (Id.). The Court previously organized the claims into the following

counts, consistent with Plaintiff’s designation of the same in the Complaint:

       Count 1:        Eales, Griffin, Arendell, and Lakin denied Plaintiff necessary medical care
                       for her high blood pressure which caused her to suffer a minor stroke in
                       December 2018. (Doc. 1, p. 12).

       Count 2:        Arendell, Lochard, Aragona, and Eales delayed diagnosis and treatment of
                       Plaintiff’s vaginal mass and prolapsed urethra for eight months from
                       October 2018 until April 2019, resulting in unnecessary pain and bleeding.
                       (Id. at pp. 12-13).

       Count 3:        Lochard, Aragona, and Eales denied Plaintiff adequate and timely medical
                       treatment for chest pain in April 2019, despite her previous diagnosis with
                       angina and mitral valve prolapse. (Id. at pp. 13-14).

       Count 4:        Aragona denied Plaintiff adequate medical treatment for diabetes following
                       her diagnosis in October 2018. (Id. at pp. 15-16).

       Count 5:        Arendell supervised staff who denied Plaintiff treatment for a mass she
                       initially reported in September 2016. (Id. at pp. 16-17).

       Count 9:        Aragona took Plaintiff off of her blood pressure medication(s) in May 2019.
                       (Id. at pp. 19-20).

       Count 10:       Aragona required Plaintiff to take psychotropic medications against her will
                       in October and December 2018. (Id. at p. 20).

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court.

                                                 2
                                              Discussion

        Because Plaintiff’s claims arose during her pretrial detention at the Jail, the Fourteenth

Amendment governs her medical claims. Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013). In

order to determine whether each claim satisfies the applicable standard, the Court must conduct a

two-part inquiry. McCann v. Ogle Cty., Ill., 909 F.3d 881, 886 (7th Cir. 2018) (Miranda v. County

of Lake, 900 F.3d 335 (7th Cir. 2018)). The Court first asks whether “the medical defendants acted

purposefully, knowingly, or perhaps even recklessly when they considered the consequences of

their handling of [plaintiff’s] case.” Id. (quoting Miranda, 900 F.3d at 353). Negligence is not

enough to satisfy the standard. Id. The second step requires the Court to ask whether the

challenged conduct was objectively reasonable. Miranda, 900 F.3d at 354. When construing the

allegations in the pro se Complaint liberally in favor of Plaintiff, the Court finds that the allegations

articulate claims against the defendants named in connection with Counts 1, 2, 3, 4, 9, and 10.

These claims shall receive further review.

        The same cannot be said of Count 5 against Dr. Arendell. According to the allegations,

this doctor supervised unknown staff or referred Plaintiff to unknown medical providers who

provided her with inadequate medical care for one or more masses she initially reported in 2016.

(Doc. 1, pp. 16-17). The allegations do not suggest that this doctor provided Plaintiff with direct

care or was aware she needed and was denied care. Standing alone, a defendant’s supervisory

position does not subject him or her to liability under Section 1983 because the doctrine of

respondeat superior does not apply in this context. See Chavez v. Ill. State Police, 251 F.3d 612,

651 (7th Cir. 2001) (citing Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)). A defendant

must be personally responsible for the constitutional violation. The allegations do not suggest




                                                   3
sufficient knowledge or involvement on the part of Dr. Arendell to articulate a claim against this

defendant. Accordingly, Count 5 shall be dismissed without prejudice.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives preliminary review pursuant to

28 U.S.C. § 1915A, as follows:

       •   COUNT 1 will proceed against Defendants EALES, ARENDELL,
           GRIFFIN, and LAKIN;

       •   COUNT 2 will proceed against Defendants EALES, ARENDELL,
           LOCHARD, and ARAGONA;

       •   COUNT 3 will proceed against Defendants EALES, LOCHARD, and
           ARAGONA; and

       •   COUNTS 4, 9, and 10 will proceed against Defendant ARAGONA.

       IT IS ORDERED that COUNT 5 is DISMISSED without prejudice against Defendant

ARENDELL for failure to state a claim upon which relief may be granted.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants EALES,

ARENDELL, GRIFFIN, LAKIN, LOCHARD, and ARAGONA: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and

this Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff.

If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that Defendant, and the Court will require that Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work address,

                                                 4
or, if not known, Defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

        Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: 8/29/2019
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                                 5
                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 6
